Per curiam.
This disciplinary matter is before the Court on the petition filed by David P. Rachel (State Bar No. 591601) seeking the voluntary suspension of his license to practice law pending the outcome of an appeal of his criminal convictions, see Bar Rule 4-106 (f) (1). Because we agree that such a suspension is appropriate, we accept Rachel’s petition.
On October 8, 2014, David P. Rachel was convicted in the United States District Court for the District of Arizona on one count of conspiracy and twelve counts of money laundering, see 18 USC § 1957 (a), all felonies. Rachel, who has been a member of the Bar since 2003, admits that his convictions constitute violations of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), thereby subjecting him to the provisions of Bar Rule 4-106. Stating his intent to appeal his convictions, however, Rachel filed this petition for voluntary suspension of his license pending the outcome of his appeal. The Bar has indicated that it has no objection to Rachel’s petition. Based on our review of the record, we agree that the petition should be granted. Accordingly, *280Rachel is hereby suspended from the practice of law in this State until further order of this Court. He is reminded of his duties under Bar Rule 4-219 (c).
Decided June 1, 2015.
Warren R. Hinds, for Rachel.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for voluntary discipline accepted. Suspended until further order of this Court.


All the Justices concur.